                       UNITED STATES DISTRICT COURT
                                       District of Minnesota



Richard Angelo McFee,                              JUDGMENT IN A CIVIL CASE
                                 Plaintiff,
v.                                                       Case Number: 18-cv-3402 MJD/ECW
Warden Burkhurst, Captain Miller, Agent
Grimsley, Investigator Fairley, and Case
Manager Oron,

                                 Defendants.



☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

          1. This action is DISMISSED WITHOUT PREJUDICE under Federal Rule of

          Civil Procedure 41(b) for failure to prosecute; and

          2. Plaintiff’s motions to proceed in forma pauperis (Dkt. No. 2) and motion for

          appointment of counsel (Dkt. No. 4) are DENIED as moot.




     Date: 4/24/2019                                       KATE M. FOGARTY, CLERK

                                                                  s/C. Kreuziger
                                                       (By) C. Kreuziger, Deputy Clerk
